FILED
                            NOT FOR PUBLICATION                             APR 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: ADINA ZAHARESCU,                          No. 13-56338

               Debtor,                           D.C. No. 2:12-cv-09767-CAS


ADINA ZAHARESCU,                                 MEMORANDUM*

               Appellant,

  v.

OCWEN LOAN SERVICING LLC; et al.,

               Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Adina Zaharescu appeals pro se from the district court’s decision affirming


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the bankruptcy court’s dismissal of her adversary complaint alleging violations of

state and federal law in connection with foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 158(d). We review independently the bankruptcy

court’s decision without deference to the district court’s determinations. Leichty v.

Neary (In re Strand), 375 F.3d 854, 857 (9th Cir. 2004). We may affirm the

bankruptcy court’s decision on any ground supported by the record. Olsen v.

Zerbetz (In re Olsen), 36 F.3d 71, 73 (9th Cir. 1994). We affirm.

      Zaharescu’s claims based on appellees’ alleged lack of authority to initiate

foreclosure proceedings were properly dismissed because those claims were raised

and decided on the merits, or could have been raised, in her prior district court

action against the same defendants or their privies. See United States v.

Liquidators of European Fed. Credit Bank, 630 F.3d 1139, 1150 (9th Cir. 2011)

(setting forth elements of res judicata and factors for establishing identity of

claims); Tahoe–Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322
F.3d 1064, 1081 (9th Cir. 2003) (“[A] dismissal on statute of limitations grounds is

a judgment on the merits.”).

      To the extent Zaharescu asserted claims based on appellees’ alleged misuse

of bankruptcy procedures, her claims are precluded by the Bankruptcy Code. See

Miles v. Okun (In re Miles), 430 F.3d 1083, 1091 (9th Cir. 2005) (state law claims


                                           2                                       13-56338
for bad-faith bankruptcy filings were precluded “[b]ecause Congress intended the

Bankruptcy Code to create a whole scheme under federal control that would adjust

all of the rights and duties of creditors and debtors alike”); MSR Exploration, Ltd.

v. Meridian Oil, Inc., 74 F.3d 910, 916 (9th Cir. 1996) (Bankruptcy Code preempts

debtor’s action for malicious prosecution against creditor for alleged filing of

invalid claims in bankruptcy proceedings).

      We reject Zaharescu’s contentions concerning the impact of her objection to

proofs of claim filed in another bankruptcy proceeding, and her contention that she

should have received an opportunity to conduct discovery.

      AFFIRMED.




                                           3                                   13-56338